DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Reply and Amendment of 11/20/2020 (hereafter “the 11/20 Reply) has been entered, and Claim 2 has been canceled.  Claims 1, 3, 5, 7, 9, 10, 12, 16, 21, 22, 24-26, 28, 30, 31, 33, 35, 37-39, 43, 45-47, and 51-54 are pending, with Claims 45-47 and 51-54 no longer withdrawn from consideration as discussed below.  

Restriction Requirement
In light of the allowability of (linking) Claim 1 as indicated below, Claims 45-47 and 51-54 (which were previously withdrawn from consideration as directed to non-elected inventions) have been rejoined and examined. 
In view of the above rejoinder of the claims, Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application. 

Specification
In light of amendment to the specification, the previous objection thereto as failing to provide proper antecedent basis for the claimed subject matter in Claim 16 has been withdrawn.  
In light of amendment to the abstract, the previous objection thereto because of the legal phraseology “novel” has been withdrawn. 
In light of amendments to the specification, the previous objections thereto because of informalities have been withdrawn.  

Claim Objections – Withdrawn 
In light of claim amendments, the previous objection to Claims 7 and 16 concerning the term “at least 95% identity” has been withdrawn. 

Claim Rejections - 35 USC § 112 – Withdrawn
In light of amended Claim 7, the previous rejection thereof under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn. 
In light of amendments to the claims, the previous rejections of Claims 5, 9, 37 and 38 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been withdrawn. 

Claim Rejections - 35 USC § 102 - Withdrawn
In light of amendments to the claims and the cancellation of Claim 2, the previous rejection of Claims 1-3, 9, 10, and 16 under 35 U.S.C. 102(a)(1) as anticipated by Fujino et al. has been withdrawn. 

Claim Rejections - 35 USC § 103 - Withdrawn
In light of amendments to the claims and the cancellation of Claim 2, the previous rejection of Claims 1-3, 9, 10, 12, 16, 22, 24-26, 28, 30, 31, 33, 35, 37, 38 and 43 under 35 U.S.C. 103 as being unpatentable over Greenleaf et al. in view of Fujino et al. has been withdrawn.  
In light of amendments to the claims, the previous rejection of Claim 5 under 35 U.S.C. 103 as being unpatentable over Greenleaf et al. in view of Fujino et al. and Gutierrez et al. has been withdrawn.  
In light of amendments to the claims, the previous rejection of Claim 7 under 35 U.S.C. 103 as being unpatentable over Greenleaf et al. in view of Fujino et al. and Foth et al. has been withdrawn.  
In light of amendments to the claims, the previous rejection of Claim 16 under 35 U.S.C. 103 as being unpatentable over Greenleaf et al. in view of Fujino et al. and Soucaille et al. has been withdrawn.  
In light of amendments to the claims, the previous rejection of Claim 21 under 35 U.S.C. 103 as being unpatentable over Greenleaf et al. in view of Fujino et al. and Sibbesen et al. has been withdrawn.  

Double Patenting - Withdrawn
In light of amendments to the claims and the cancellation of Claim 2, the previous rejection of Claims 1-3 on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,011,830 B2 in view of Fujino et al. has been withdrawn.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with J. Buchbinder on March 18 and July 12, 2021.
The application has been amended as follows: 
Claims 1, 3, 5, 7, 10, 25, 26, 28, 30, 35, 39, 45, 46, and 51-54 were rewritten as 
1. 	A method for displaying a polypeptide on a double-stranded DNA template encoding it, the method comprising:
double stranded DNA template that encodes the polypeptide, wherein the DNA template comprises:
i) a promoter operably linked to an open reading frame (ORF);
ii) a molecular roadblock that blocks progress of an RNA polymerase during transcription of the DNA template, wherein the roadblock is located at the 5' end of the DNA template antisense strand, or at the 3' end of the DNA template sense strand, or at both the 5' end of the DNA template anti sense strand and the 3' end of the DNA template sense strand; and
iii) a nucleic acid encoding a ribosome stall sequence, wherein the nucleic acid encoding the ribosome stall sequence is located on the 3' side of the ORF, wherein the ribosome stall sequence comprises:
a polyproline-coding sequence adjacent to a stop codon, wherein the
polyproline-coding sequence is located on the 5' side of the stop codon, and
an arginine-histidine-arginine coding sequence adjacent to the polyproline-coding sequence, wherein the arginine-histidine-arginine coding sequence is located
on the 5' side of the polyproline-coding sequence;
b) adding an RNA polymerase that can be blocked by the molecular roadblock, wherein the RNA polymerase binds to the promoter of the DNA template and carries out transcription of the DNA template until the RNA polymerase stalls at the molecular roadblock where the RNA polymerase is blocked from further progress, such that the DNA template and transcribed mRNA remain associated; and


3. 	The method of claim 1, wherein the stop codon is an amber

5. 	The method of claim 1, wherein the polyproline-coding sequence is a coding sequence for a triple-proline motif.

7.	The method of claim 1, wherein:
a)   the ribosome stall sequence comprises a coding sequence for a polypeptide comprising:
i) 	an amino acid sequence selected from the group consisting of SEQ ID NO: 11
ii) 	an amino acid sequence having at least 95% sequence identity to a sequence selected from the group consisting of SEQ ID NO: 11
b)   the nucleic acid encoding the ribosome stall sequence comprises:
i) 	the nucleotide sequence of SEQ ID NO: 12; or


10. 	The method of claim 9, wherein:
i) 	the protein translation is carried out using an in vitro cell-free expression system lacking any release factors;
ii) 	codon usage in the ORF is optimized for expression in the cell-free expression system;
iii) 	the one or more release factors are selected from the group consisting of release factor 1 (RFl), release factor 2 (RF2), and release factor 3 (RF3); or 
iv) 	one or more non-canonical amino acids are incorporated into the polypeptide.

25. 	The method of claim 24, wherein the polymerase stall sequence comprises the sequence of SEQ ID NO:4, or a sequence having at least 95% sequence identity to the sequence of SEQ ID NO:4, wherein the RNA polymerase stalls at the polymerase stall sequence.

26. 	The method of claim 22, further comprising:
a)   carrying out transcription under conditions of nucleotide starvation, wherein the RNA polymerase stalls at a particular position on the DNA template because the nucleotide needed for addition at that position is not provided;
then
c)   adding the missing nucleotide needed to resume transcription, which continues until the one bound RNA polymerase stalls at the molecular roadblock.

28. 	The method of claim 22, further comprising:
a)   carrying out translation under conditions of amino acid starvation, wherein the ribosome stalls at a particular position on the RNA transcript because the amino acid needed for addition at that position is not provided;
b)   removing any unbound ribosomes; and then
c)   adding the missing amino acid needed to resume translation, which continues until the one bound ribosome reaches the ribosome stall sequence.

30. 	A method for displaying a plurality of polypeptides, the method comprising:
a) providing a plurality of double-stranded DNA templates encoding a plurality of polypeptides, wherein each DNA template comprises:
i) a promoter operably linked to an open reading frame (ORF);
ii) a molecular roadblock that blocks progress of an RNA polymerase during transcription of the DNA template, wherein the roadblock is located at the 5' end of the DNA template antisense strand, or at the 3' end of the DNA template sense strand, or at both the 5' end of the DNA template anti sense strand and the 3' end of the DNA template sense strand; and

a polyproline-coding sequence adjacent to a stop codon, wherein the polyproline-coding sequence is located on the 5' side of the stop codon, and an arginine-histidine-arginine coding sequence adjacent to the polyprolinecoding sequence, wherein the arginine-histidine-arginine coding sequence is located on the 5' side of the polyproline-coding sequence; and
b) displaying a polypeptide on each DNA template according to the method of claim 1.

35. 	The method of claim 30, wherein:
a)   each DNA template further comprises a pair of adapter sequences at the 
b)   the plurality of DNA templates is free in solution or immobilized on a solid support.

	39.	The protein array of claim 38, wherein:
a)   the ribosome stall sequence comprises a coding sequence for a polypeptide comprising:

ii) 	an amino acid sequence having at least 95% sequence identity to a sequence selected from the group consisting of SEQ ID NO: 11
b)   the nucleic acid encoding the ribosome stall sequence comprises:
i) 	[[a]] the nucleotide sequence of SEQ ID NO: 12; or
ii) 	a nucleotide sequence having at least 95% sequence identity to the nucleotide sequence of SEQ ID NO: 12, wherein the ribosome stalls at the encoded ribosome stall sequence on the transcribed mRNA;
c)   the plurality of displayed polypeptides comprises a library of antigens, antibodies,
enzymes, substrates, or receptors; or
d)   the plurality of displayed polypeptides comprises a library of viral protein epitopes for one or more viruses.

45.	A method of performing epitope mapping, the method comprising:
a)   providing a plurality of double stranded DNA templates encoding peptide fragments of a protein;
b)   displaying the peptide fragments according to the method of claim 1, wherein each double stranded DNA template comprises:
i) 	a promoter operably linked to an open reading frame (ORF);

iii) 	a nucleic acid encoding a ribosome stall sequence, wherein the nucleic acid encoding the ribosome stall sequence is located on the 3' side of the ORF, wherein the ribosome stall sequence comprises:
a polyproline-coding sequence adjacent to a stop codon, wherein the polyproline-coding sequence is located on the 5' side of the stop codon, and
an arginine-histidine-arginine coding sequence adjacent to the polyproline-coding sequence, wherein the arginine-histidine-arginine coding sequence is located on the 5' side of the polyproline-coding sequence; and
c)   detecting binding of an antibody to at least one displayed peptide fragment in order to identify an epitope of the protein that binds to the antibody.

46.	A method of profiling an immune response of a subject, the method comprising:
a)   providing a plurality of double stranded DNA templates each encoding a different target antigen of interest;
b)   displaying each target antigen according to the method of claim 1, wherein each double stranded DNA template comprises:
a target antigen-encoding open reading frame (ORF);
ii) 	a molecular roadblock that blocks progress of an RNA polymerase during transcription of the DNA template, wherein the roadblock is located at the 5' end of the DNA template antisense strand, or at the 3' end of the DNA template sense strand, or at both the 5' end of the DNA template antisense strand and the 3' end of the DNA template sense strand; and
iii) 	a nucleic acid encoding a ribosome stall sequence, wherein the nucleic acid encoding the ribosome stall sequence is located on the 3' side of the ORF, wherein the ribosome stall sequence comprises:
a polyproline-coding sequence adjacent to a stop codon, wherein the polyproline-coding sequence is located on the 5' side of the stop codon, and
an arginine-histidine-arginine coding sequence adjacent to the polyproline-coding sequence, wherein the arginine-histidine-arginine coding sequence is located on the 5' side of the polyproline-coding sequence; 
c)   obtaining a biological sample from the subject; and
d)   detecting binding of at least one antibody or lymphocyte from the biological sample to at least one displayed target antigen of interest.

51.	A method of screening a library of polypeptides for the ability to bind a target molecule, the method comprising:
double stranded DNA templates collectively encoding the library of polypeptides;
b)   displaying each polypeptide according to the method of claim 1, wherein each double stranded DNA template comprises:
i) 	a promoter operably linked to an open reading frame (ORF) encoding a polypeptide of said library;
ii) 	a molecular roadblock that blocks progress of an RNA polymerase during transcription of the DNA template, wherein the roadblock is located at the 5' end of the DNA template antisense strand, or at the 3' end of the DNA template sense strand, or at both the 5' end of the DNA template antisense strand and the 3' end of the DNA template sense strand; and
iii) 	a nucleic acid encoding a ribosome stall sequence, wherein the nucleic acid encoding the ribosome stall sequence is located on the 3' side of the ORF, wherein the ribosome stall sequence comprises:
a polyproline-coding sequence adjacent to a stop codon, wherein the polyproline-coding sequence is located on the 5' side of the stop codon, and
an arginine-histidine-arginine coding sequence adjacent to the polyproline-coding sequence, wherein the arginine-histidine-arginine coding sequence is located on the 5' side of the polyproline-coding sequence; 
c)   contacting the plurality of polypeptides with the target molecule; and
d)   identifying at least one displayed polypeptide that binds to the target molecule.

52.	A method of screening a library of polypeptides for biological activity in the presence of a target molecule, the method comprising:
a)   providing a plurality of double stranded DNA templates collectively encoding the library of polypeptides;
b)   displaying each polypeptide according to the method of claim 1, wherein each double stranded DNA template comprises:
i) 	a promoter operably linked to an open reading frame (ORF) encoding a polypeptide of said library;
ii) 	a molecular roadblock that blocks progress of an RNA polymerase during transcription of the DNA template, wherein the roadblock is located at the 5' end of the DNA template antisense strand, or at the 3' end of the DNA template sense strand, or at both the 5' end of the DNA template antisense strand and the 3' end of the DNA template sense strand; and
iii) 	a nucleic acid encoding a ribosome stall sequence, wherein the nucleic acid encoding the ribosome stall sequence is located on the 3' side of the ORF, wherein the ribosome stall sequence comprises:
a polyproline-coding sequence adjacent to a stop codon, wherein the polyproline-coding sequence is located on the 5' side of the stop codon, and

c)   contacting the plurality of polypeptides with the target molecule; 
d)   assaying for biological activity in the presence of the target molecule; and
e)   identifying at least one displayed polypeptide that has biological activity.

53.	A method of screening a plurality of protein variants for a biological activity, the method comprising:
a)   providing a plurality of double stranded DNA templates comprising a library of gene variants encoding a plurality of protein variants;
b)   displaying the plurality of protein variants according to the method of claim 1, wherein each double stranded DNA template comprises:
i) 	a promoter operably linked to an open reading frame (ORF) encoding a protein variant of said library;
ii) 	a molecular roadblock that blocks progress of an RNA polymerase during transcription of the DNA template, wherein the roadblock is located at the 5' end of the DNA template antisense strand, or at the 3' end of the DNA template sense strand, or at both the 5' end of the DNA template antisense strand and the 3' end of the DNA template sense strand; and

a polyproline-coding sequence adjacent to a stop codon, wherein the polyproline-coding sequence is located on the 5' side of the stop codon, and
an arginine-histidine-arginine coding sequence adjacent to the polyproline-coding sequence, wherein the arginine-histidine-arginine coding sequence is located on the 5' side of the polyproline-coding sequence; 
c)   assaying the plurality of protein variants for the biological activity; and
d)   selecting one or more displayed protein variants that have the 

54.	A method of performing directed evolution of a protein, the method comprising:
a)   providing a plurality of double stranded DNA templates comprising a library of gene variants encoding a plurality of protein variants;
b)   displaying the plurality of protein variants according to the method of claim 1, wherein each double stranded DNA template comprises:
i) 	a promoter operably linked to an open reading frame (ORF) encoding a protein variant of said library;
ii) 	a molecular roadblock that blocks progress of an RNA polymerase during transcription of the DNA template, wherein the roadblock is located at the 5' end 
iii) 	a nucleic acid encoding a ribosome stall sequence, wherein the nucleic acid encoding the ribosome stall sequence is located on the 3' side of the ORF, wherein the ribosome stall sequence comprises:
a polyproline-coding sequence adjacent to a stop codon, wherein the polyproline-coding sequence is located on the 5' side of the stop codon, and
an arginine-histidine-arginine coding sequence adjacent to the polyproline-coding sequence, wherein the arginine-histidine-arginine coding sequence is located on the 5' side of the polyproline-coding sequence; 
c)   assaying the plurality of protein variants for a desired biological activity; 
d)   selecting displayed protein variants that have a desired biological activity;
e)   mutating the DNA sequences of the DNA templates encoding said protein variants that have the biological activitiy; and 
f)   selecting one or more protein variants encoded by the mutated DNA sequences that have the biological activity to generate a DNA library enriched for DNA templates encoding the one or more protein variants that have the biological activity. 

New Claim 55 was added:  
55. 	The method of claim 1, wherein the stop codon is an ochre or opal stop codon.  

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  
a method for displaying a polypeptide on a DNA template encoding it where the template includes a promoter operably linked to an open reading frame and a nucleic acid encoding a ribosome stall sequence, wherein the nucleic acid encoding the ribosome stall sequence is located on the 3' side of the ORF, wherein the ribosome stall sequence comprises:
a polyproline-coding sequence adjacent to a stop codon, wherein the polyproline-coding sequence is located on the 5' side of the stop codon, and 
an arginine-histidine-arginine coding sequence adjacent to the polyproline coding sequence, wherein the arginine-histidine-arginine coding sequence is located on the 5' side of the polyproline-coding sequence,
is free of the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Accordingly, Claims 1, 3, 5, 7, 9, 10, 12, 16, 21, 22, 24-26, 28, 30, 31, 33, 35, 37-39, 43, 45-47 and 51-55 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






kl




/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635                                                                                                                                                                                                        

f